523 Pa. 102 (1989)
565 A.2d 158
Karen LAUB, Appellant,
v.
Stanley ZASLAVSKY.
Supreme Court of Pennsylvania.
Argued October 24, 1989.
Decided November 1, 1989.
Joel E. Oshtry, Norman A. Oshtry, Philadelphia, for appellant.
*103 John A. Kane, Chief Counsel, Mary B. Seiverling, Asst. Counsel, Harrisburg, for amicus curiae, Comm., Dept. of Public Welfare, Bureau of Child Support Enforcement.
Dennis P. Talty, Philadelphia, for appellee.
Before NIX, C.J., and LARSEN, FLAHERTY, McDERMOTT, ZAPPALA and PAPADAKOS, JJ.

ORDER
PER CURIAM:
Order affirmed.
LARSEN and McDERMOTT, JJ., dissent.